Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Seely et al.				:		
Patent No. 10,713,773				:	
Issue Date: July 14, 2020			:	Request for Information 
Application No. 14/847,913			:	
Filing Date: September 8, 2015		:	  
Attorney Docket No. 281976 (17851-1123)	:		


The instant request for information (“RFI”) is being issued in response to the request under       37 C.F.R. § 1.705(b) filed July 23, 2020, which requests the United States Patent and   Trademark Office (“Office”) adjust the patent term adjustment set forth on the patent (“PTA”) from 807 days to 841 days.

The PTA will remain 807 days absent the submission of a timely response to this RFI.  A response to this RFI must be filed within TWO MONTHS of the mailing date of the RFI.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The   two-month time period may be extended by up to five months.  This RFI is NOT the Director’s decision on the applicant’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. § 154(b)(4).

The PTA set forth on the patent is based on the following determinations previously made by the Office: 

	(1)	The period of delay under 35 U.S.C. § 154(b)(1)(A) (“A Delay”) is 220 days;
	(2)	The period of delay under 35 U.S.C. § 154(b)(1)(B) (“B Delay”) is 188 days;
(3)	The period of delay under 35 U.S.C. § 154(b)(1)(C) (“C Delay”) is 487 days;
(4)	The number of days of overlapping delay (“Overlap”) between the periods of 
A Delay, B Delay, and C Delay is 0 days; and
(5)	The period of delay under 35 U.S.C. § 154(b)(2)(C) (“Applicant Delay”) is 
 days.

The PTA to be set forth on a patent is the sum of the days of A Delay, B Delay, and C Delay reduced by the number of days of Overlap and Applicant Delay.  

The patent sets forth a PTA of 807 days (220 days of A Delay + 188 days of B Delay + 487 days of C Delay - 0 days of Overlap - 88 days of Applicant Delay). 
The request asserts the Office incorrectly calculated the period of Applicant Delay, and as a result, incorrectly calculated the PTA set forth on the patent.  The request asserts the correct period of Applicant B Delay is 54 days.  The request asserts the correct PTA is 841 days.

The Office’s calculations of the periods of A Delay, B Delay, and C Delay are not in dispute.  The Office’s calculation of the number of days of overlap between the periods of A Delay,         B Delay, and C Delay is also not in dispute.

The Office’s previously determined the period of Applicant Delay consists of the following four periods of delay:

	(1)	A 36-day period of delay under 37 C.F.R. § 1.704(c)(8),
	(2)	A 28-day period of delay under 37 C.F.R. § 1.704(b),
	(3)	A 10-day period of delay under 37 C.F.R. § 1.704(c)(11), and
	(4)	A 14-day period of delay under 37 C.F.R. § 1.704(c)(10).

The periods of delay under 37 C.F.R. § 1.704(c)(8) and 37 C.F.R. § 1.704(c)(11) are in dispute.

The petition states the correct number of days of Applicant Delay resulting from the submission of the IDS is 10 days, not 36 days as calculated by the Office.

The Office’s prior calculation of the period of delay under 37 C.F.R. § 1.704(c)(8) is based on the following facts:

	(1)	A reply to an Office action was filed on September 18, 2017,
	(2)	An information disclosure statement (“IDS”) was filed on October 24, 2017, and
(3)	The number of days beginning on the day after the date the reply was filed (September 19, 2017) and ending on the date the IDS was filed (October 24, 2017) is 36 days.

The sole reference in the IDS is a publication published during 2011.  The petition argues the correct period of delay is 10 days based in part on an assertion the cited reference was cited in an Office action issued on October 16, 2017.

The Office has recognized an assertion a reference was cited in a document is not necessarily the equivalent of an assertion the reference was first cited in the communication.  As a result, during 2004, the Office amended 37 CFR 1.704(d) by changing “cited in a communication” to “first cited in a communication.”  The Office stated the change was made “to clarify that the item must have been first cited in any communication form a foreign patent office in a counterpart application instead of merely cited in such a communication.”  Revision of Patent Term Extension and Patent Term Adjustment Provisions, Final Rule, 69 Fed. Reg. 21704, 21705   (April 22, 2004).

The Office is unable to determine if the reference was first cited in the October 16, 2017, based on the current record.  Any response to this request for information should clearly address the issue of whether the reference published during 2011 was first cited in the Office action issued on October 16, 2017.

The petition asserts the correct number of days of delay under 37 C.F.R. § 1.704(c)(11) is 0 days, not 10 days as calculated by the Office.

The Office’s prior calculation of the period of delay under 37 C.F.R. § 1.704(c)(11) is based on the following facts:

	(1)	A notice of appeal was filed on February 28, 2018,
(2)	An appeal brief was filed on June 8, 2018, and
(3)	The number of days beginning on the day after the date three months after the notice of appeal was filed (May 29, 2018) and ending on the date the appeal brief was filed (June 8, 2018) is 10 days.

The petition asserts the period of delay under 37 C.F.R. § 1.704(c)(11) is 0 days because the Office issued a Notice of Panel Decision from Pre-Appeal Brief review on May 10, 2018, essentially resetting the time period to file the brief, for purposes of timeliness, to one-month from the issue date of the notice.

Pursuant to 37 C.F.R. § 1.704(c)(11), applicant delay includes the following:

Failure to file an appeal brief in compliance with § 41.37 of this chapter within three months from the date on which a notice of appeal to the Patent Trial and Appeal Board was filed under 35 U.S.C. 134 and § 41.31 of this chapter, in which case the period of adjustment set forth in § 1.703 shall be reduced by the number of days, if any, beginning on the day after the date three months from the date on which a notice of appeal to the Patent Trial and Appeal Board was filed under 35 U.S.C. 134 and § 41.31 of this chapter, and ending on the date an appeal brief in compliance with § 41.37 of this chapter or a request for continued examination in compliance with § 1.114 was filed.

The provisions of 37 C.F.R. § 1.704(c)(11) do not depend on the due date for the submission of an appeal brief.  In other words, a change to the due date for filing an appeal brief for timeliness purposes obtained directly via an extension of time or indirectly via the issuance of a panel decision will not have any impact on the calculation of the period of delay under 37 C.F.R.          § 1.704(c)(11).

In practical terms, 37 C.F.R. § 1.704(c)(11) states the submission of an appeal brief more than three months after the submission of a notice of appeal will result in Applicant Delay.  The petition does not dispute the fact the appeal brief was filed more than three months after the submission of the notice of appeal.
In view of the prior discussion, the correct period of Applicant Delay under 37 C.F.R.                  § 1.704(c)(11) is 10 days as previously calculated by the Office.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1  			Document Code “PET.OP” should be used if the request is filed electronically.  
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries specific to this decision should be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley 
Attorney Advisor
Office of Petitions







    
        
            
    

    
        1 General Information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.